Exhibit 10.34

 

To Be Used With Employment Agreement

 

Non-Qualified Stock Option Agreement under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan

 

THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph 1),
by and between the Participant and Assured Guaranty Ltd. (the “Company”):

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the “Plan”), and the Participant has been selected by the
committee administering the Plan (the “Committee”) to receive a Non-Qualified
Stock Option Award under the Plan; and

 

WHEREAS, the Participant and the Company agree that this Award is in full
satisfaction of the stock option awards to be granted to the Participant
pursuant to paragraph 7(a) of the employment agreement between the Company and
the Participant dated April 28, 2004;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

 

1. Terms of Award. The following words and phrases used in this Agreement shall
have the meanings set forth in this paragraph 1:

 

(a)                                  The “Participant” is
                            .

 

(b)                                 The “Grant Date” is 
                                                                           .

 

(c)                                  The number of “Covered Shares” shall be
                        shares of Stock.

 

(d)                                 The “Exercise Price” is $                
per share.

 

Other words and phrases used in this Agreement are defined pursuant to paragraph
17 or elsewhere in this Agreement.

 

2. Non-Qualified Stock Option. This Agreement specifies the terms of the option
(the “Option”) granted to the Participant to purchase the number of Covered
Shares of Stock at the Exercise Price per share as set forth in paragraph 1. The
Option is not intended to constitute an “incentive stock option” as that term is
used in Code section 422.

 

3. Date of Exercise. Subject to the limitations of this Agreement, each
Installment of Covered Shares of the Option shall be exercisable on and after
the Vesting Date for such Installment as described in the following schedule
(but only if the Date of Termination has not occurred before the Vesting Date):

 

--------------------------------------------------------------------------------


 

INSTALLMENT

 

VESTING DATE APPLICABLE
TO INSTALLMENT

1/3 of Covered Shares

 

One year anniversary of the Grant Date

1/3 of Covered Shares

 

Two year anniversary of the Grant Date

1/3 of Covered Shares

 

Three year anniversary of the Grant Date

 

Notwithstanding the foregoing provisions of this paragraph 3, the Option shall
become vested and exercisable as follows:

 

(a)                                  The Option shall become fully exercisable
upon the Date of Termination, if the Date of Termination occurs by reason of the
Participant’s death or Disability.

 

(b)                                 The Option shall become fully exercisable
upon a Change in Control that occurs on or before the Date of Termination.

 

(c)                                  If the Option is not fully exercisable upon
the Participant’s Date of Termination, and the Participant’s Date of Termination
occurs because of Retirement, the Participant shall be treated as though
employed by the Company and Subsidiaries after the Participant’s actual Date of
Termination until the Vesting Date has occurred with respect to all of the
Covered Shares.

 

(d)                                 If the Option is not fully exercisable upon
the Participant’s Date of Termination, and the Participant’s Date of Termination
occurs by virtue of a Termination Without Cause, then for purposes of applying
the foregoing vesting schedule, and for purposes of determining the Expiration
Date of the Option, the Participant shall be treated as though employed by the
Company and Subsidiaries after the Participant’s actual Date of Termination
until the later of the date on which the Participant ceases receiving severance
payments under the Employment Agreement or the date on which the term of the
Employment Agreement ends. A notice of termination shall be deemed to constitute
a notice of non-renewal of the Employment Agreement term under the provisions of
the Employment Agreement to be effective as of the earliest date permitted under
the Employment Agreement. The terms “Cause” and “Terminated Without Cause” shall
be defined as set forth in the Employment Agreement. Notwithstanding the
foregoing, if the Executive’s employment is Terminated without Cause, the
provisions of this paragraph (d) shall apply only if the Executive executes and
returns to the Company a general release and waiver of all claims against the
Company as required under the Employment Agreement.

 

Subject to paragraphs (c) and (d) above, the Option may be exercised on or after
the Date of Termination only as to that portion of the Covered Shares for which
it was exercisable immediately prior to (or became exercisable on) the Date of
Termination. Notwithstanding the foregoing provisions of this paragraph 3, as of
the Participant’s Date of Termination for Cause, the Option shall be canceled as
to any Covered Shares as to which it has not previously been exercised.

 

2

--------------------------------------------------------------------------------


 

4. Expiration. The Option shall not be exercisable after the Company’s close of
business on the last business day that occurs prior to the Expiration Date. The
“Expiration Date” shall be the earliest to occur of:

 

(a)                                  the ten-year anniversary of the Grant Date;

 

(b)                                 if the Participant’s Date of Termination
occurs by reason of death or Disability, the three-year anniversary of such Date
of Termination;

 

(c)                                  if the Participant’s Date of Termination
occurs for Cause, the Date of Termination;

 

(d)                                 if the Participant’s Date of Termination
occurs because of Retirement or because of a Termination Without Cause, the
ten-year anniversary of the Grant Date; or

 

(e)                                  if the Participant’s Date of Termination
occurs for any reason other than those listed in subparagraph (b), (c) or (d) of
this paragraph 4, the 90 day anniversary of such Date of Termination.

 

Notwithstanding the foregoing provisions of this paragraph 4, if a Change in
Control occurs on or before the Participant’s Date of Termination, the
Expiration Date shall be the ten-year anniversary of the Grant Date.

 

5. Method of Option Exercise. Subject to this Agreement and the Plan, the Option
may be exercised in whole or in part by filing a written notice with the
Secretary of the Company at its corporate headquarters prior to the Company’s
close of business on the last business day that occurs prior to the Expiration
Date. Such notice shall specify the number of shares of Stock which the
Participant elects to purchase, and shall be accompanied by payment of the
Exercise Price for such shares of Stock indicated by the Participant’s election.
Payment shall be by cash or by check payable to the Company. Except as otherwise
provided by the Committee before the Option is exercised: (i) all or a portion
of the Exercise Price may be paid by the Participant by delivery of shares of
Stock owned by the Participant and acceptable to the Committee having an
aggregate Fair Market Value (valued as of the date of exercise) that is equal to
the amount of cash that would otherwise be required; and (ii) the Participant
may pay the Exercise Price by authorizing a third party to sell shares of Stock
(or a sufficient portion of the shares) acquired upon exercise of the Option and
remit to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price and any tax withholding resulting from such exercise. The Option
shall not be exercisable if and to the extent the Company determines that such
exercise would violate applicable state or Federal securities laws or the rules
and regulations of any securities exchange on which the Stock is traded. If the
Company makes such a determination, it shall use all reasonable efforts to
obtain compliance with such laws, rules and regulations. In making any
determination hereunder, the Company may rely on the opinion of counsel for the
Company.

 

6. Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Participant already owns, or
to which the Participant is otherwise entitled under the Plan; provided,
however, that such shares may be used to satisfy not more than the Company’s
minimum

 

3

--------------------------------------------------------------------------------


 

statutory withholding obligation (based on minimum statutory withholding rates
for Federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income).

 

7. Transferability. Except as otherwise provided by the Committee, the Option is
not transferable other than as designated by the Participant by will or by the
laws of descent and distribution, and during the Participant’s life, may be
exercised only by the Participant.

 

8. Cancellation and Rescission of Options.

 

(a)                                  The Committee may cancel, rescind, suspend,
withhold or otherwise limit or restrict the Option at any time if the
Participant engages in any “Detrimental Activity.”

 

(b)                                 Upon exercise of the Option, the Participant
shall certify, to the extent provided by the Committee, in a manner acceptable
to the Committee, that the Participant is not engaging and has not engaged in
any Detrimental Activity. In the event a Participant has engaged in any
Detrimental Activity prior to, or during the six months after, any exercise of
the Option, such exercise may be rescinded by the Committee within two years
thereafter. In the event of any such rescission, the Participant shall pay to
the Company the amount of any gain realized as a result of the rescinded
exercise, in such manner and on such terms and conditions as may be required,
and the Company shall be entitled to set-off against the amount of any such gain
any amount owed to the Participant by the Company and/or Subsidiary.

 

9. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights
exercisable by the Participant or benefits deliverable to the Participant under
this Agreement have not been exercised or delivered, respectively, at the time
of the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of this Agreement and the Plan. The
“Designated Beneficiary” shall be the beneficiary or beneficiaries designated by
the Participant in a writing filed with the Committee in such form and at such
time as the Committee shall require. If a deceased Participant fails to
designate a beneficiary, or if the Designated Beneficiary does not survive the
Participant, any rights that would have been exercisable by the Participant and
any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant. If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under this Agreement or before the complete distribution of
benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

 

10. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have

 

4

--------------------------------------------------------------------------------


 

all powers with respect to this Agreement as it has with respect to the Plan.
Any interpretation of this Agreement by the Committee and any decision made by
it with respect to this Agreement is final and binding on all persons. The
Committee shall have the authority to obtain such information from the
Participant (including tax return information) as it determines may be necessary
to confirm that the Participant is in compliance with the requirements
applicable to Detrimental Activity, and if the Participant fails to provide such
information, the Committee may conclude that the Participant is not in
compliance with such requirements.

 

11. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
this Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the Participant from the office of the Secretary of the Company; and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.

 

12. Not An Employment Contract. The Option will not confer on the Participant
any right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.

 

13. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

14. Fractional Shares. In lieu of issuing a fraction of a share upon any
exercise of the Option, resulting from an adjustment of the Option pursuant to
the Plan or otherwise, the Company will be entitled to pay to the Participant an
amount equal to the fair market value of such fractional share.

 

15. No Rights As Shareholder. The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.

 

16. Amendment. This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

 

17. Definitions. For purposes of this Agreement, words and phrases shall be
defined as follows:

 

(a)                                  Change in Control. The term “Change in
Control” shall be defined as set forth in the Plan.

 

(b)                                 Date of Termination. A Participant’s “Date
of Termination” means, with respect to an employee, the date on which the
Participant’s employment with the Company and

 

5

--------------------------------------------------------------------------------


 

Subsidiaries terminates for any reason, and with respect to a Director, the date
immediately following the last day on which the Participant serves as a
Director; provided that a Date of Termination shall not be deemed to occur by
reason of a Participant’s transfer of employment between the Company and a
Subsidiary or between two Subsidiaries; further provided that a Date of
Termination shall not be deemed to occur by reason of a Participant’s cessation
of service as a Director if immediately following such cessation of service the
Participant becomes or continues to be employed by the Company or a Subsidiary,
nor by reason of a Participant’s termination of employment with the Company or a
Subsidiary if immediately following such termination of employment the
Participant becomes or continues to be a Director; and further provided that a
Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer.

 

(c)                                  Detrimental Activity. The term “Detrimental
Activity” shall mean (i) a violation of paragraph 11 of the Employment Agreement
(relating to competition) during the period in which such activity is prohibited
under the Employment Agreement; or (ii) a violation of paragraph 12 of the
Employment Agreement (relating to confidentiality).

 

(d)                                 Director. The term “Director” means a member
of the Board of Directors of Assured Guaranty Ltd., who may or may not be an
employee of the Company or a Subsidiary.

 

(e)                                  Disability. The Participant shall be
considered to have a “Disability” during the period in which the Participant is
unable, by reason of a medically determinable physical or mental impairment, to
engage in any substantial gainful activity, which condition, in the opinion of a
physician selected by the Committee, is expected to have a duration of not less
than 120 days.

 

(f)                                    Employment Agreement. “Employment
Agreement” shall mean the agreement between the Participant and the Company
dated April 28, 2004 or any successor agreement thereto.

 

(g)                                 Retirement. “Retirement” of a Participant
shall mean with respect to an employee of the Company or a Subsidiary, the
occurrence of a Participant’s Date of Termination after the Participant has
completed three years of service and attained age 55. For purposes of this
definition, years of service shall be determined in accordance with rules
established by the Committee, and shall take into account service with the
Company and its Subsidiaries, as well as service with ACE Limited and its
subsidiaries occurring prior to the initial public offering of stock of the
Company.

 

(h)                                 Plan Definitions. Except where the context
clearly implies or indicates the contrary, a word, term, or phrase used in the
Plan is similarly used in this Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Participant has executed the Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

 

Assured Guaranty Ltd.

 

 

 

By:

 

 

Its:

 

 

 

 

Participant

 

 

 

 

 

 

7

--------------------------------------------------------------------------------